DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The newly amended claim limitations “wherein if the controller simultaneously transmits the monitoring or control command to the plurality of slave inverters, the controller is further configured to specify a first response time for a first slave inverter of the plurality of slave inverters and a second response time for a second slave inverter of the plurality of slave inverters different than the first response time.” are taught by newly cited Mejias (US 20090287866 A1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over "MODBUS Messaging on TCP/IP Implementation Guide” V1.0B (10/06/2006 of record, hereinafter D1) in view of Mejias (US 20090287866 A1).

For claim 1, D1 discloses A heterogeneous fieldbus-based gateway system including a master inverter and a control device (see page 4 fig. 1, MODBUS serial (“fieldbus”) contains a MODBUS server serial line and gateway (“Master Inverter”) which is connected to a MODBus client (“control device”)), 

wherein the control device (page 2, figure in section 1.2; MODBUS client (“control device”))  is configured to transmit, to the master inverter (page 7, second to last paragraph; MODbus device can be a server, i.e. “Master”), a data (see page 2, figure in section 1.2; Modbus request message transmitted from a MODBUS client (“control device”) to a MODBUS Server (“master inverter”, wherein it is the commanding device), wherein this request contains MBAP header and Function code (see page 4, figure 3; considered “data”) indicating that the same monitoring or control command is to be transmitted to all of the master inverter (figure on page 2, where server is considered “all of the master inverter” and further any MODbus device can be a server, i.e. “Master” as on page 4 fig. 1, where multiple servers are used and page 7, second to last paragraph) and a plurality of slave inverters (see figure on page 2, where client is considered a slave and as on page 4 fig. 1, where multiple clients are used (“plurality of slave inverters”) and further on page 23, top figure with “Modbus request” and section “Unit identifier”; the Modbus request is transmitted to the Server (as in the figure on page 2, where server is considered “all of the master inverter” and further any MODbus device can be a server, i.e. “Master” as on page 7, second to last paragraph) and further it contains the address of device(s) to which the function / command (in the Function code) is to be sent, where further address 0 is the broadcast address (i.e. sending the command / message to every device on Modbus serial (all considered “plurality of slave inverters”) as in page 23 first paragraph of section “Unit Identifier”),


nd and 3rd bullet point; a Modbus server (“master”) receives a request, wherein the request can be broadcast to all devices on the network (“all of the master inverter and the plurality of slave inverters”), via the broadcast address 0 used in the unit identifier of command / requests,  as in page 23 first paragraph of section “Unit Identifier”, and processes it to determine whether to comply with the requested function or not (page 27, fig. 15 accepted / OK answers in MODBUS_PDU_Checking, fig. 16, MODBUS service processing, Response processing or if a modusbus exception is the outcome (as in fig. 15, wherein further the table in section 4.4.2.5 on page 31 list negative outcomes)), wherein the command  is checked as on page 29 last paragraph) the master inverter (page 7, second to last paragraph; MODbus device can be a server, i.e. “Master”) is configured to transmit a response to the command to the control device (see page 2 section 1.2, ModBus response and page 31 section 4.4.2.5 second bullet point; when the outcome is positive to the request, the server transmits a positive Modbus response to the client) and to transmit the command to each of the slave inverters ((as in fig. 15 accepted / OK answers in MODBUS_PDU_Checking, fig. 16, MODBUS service processing, Response processing or if a modusbus exception is the outcome (page 27, fig. 15, “Build a MODBUS response” and page 31 section 4.4.2.5; if the request had an positive outcome the function code command (page 4, figure 3 “Function code”) is transmitted to the addressed slave device (page 5 2nd bullet point verifying that the request is finished), wherein with this can be to all slave devices (i.e. address is 0 as on page 23 first paragraph of section “Unit Identifier”)

wherein the master inverter (see page 2, fig. 2; Modbus Server) includes: a first communication module (see page 7 figure 4; Communication and TCP management modules) communicating with the control device over a first communication scheme (see page 12 section 1.2 figure and page 17 figure 9; Client and Server communicate over MODBUS over TCP); 
a second communication module (see page 20, figure 10, page 23 first paragraph; Modbus server serial line (corresponding to “second communication module”) communicating with each of the slave inverters over a second communication scheme (see page 23 first paragraph under “Unit Identifier”; MODBUS server communicates with slave devices on MODBUS serial) ; 

and a controller (see page 7, fig. 4; Communication stack) configured control command from the control device and transmit the response to the command to the control device (see page 17, fig. 9; MODBUS Request PDU and MODBUS Response PDU exchanged between client and server); 

and communicate via the second communication module (see page 20, figure 10, page 23 first paragraph; Modbus server serial line (corresponding to “second communication module”), wherein in  page 23 first paragraph under “Unit Identifier”, MODBUS server communicates with slave devices on MODBUS serial) with the plurality of slave inverters to transmit the monitoring or control command to the slave inverters  (page 5 2nd bullet point verifying that the request is finished), wherein with this can be to all slave devices (i.e. address is 0 as on page 23 first paragraph of section “Unit Identifier”)


D1 does not disclose and to receive each response to the command from each of the slave inverters, wherein if the controller simultaneously transmits the monitoring or control command to the plurality of slave inverters, the controller is further configured to specify a first response time for a first slave inverter of the plurality of slave inverters and a second response time for a second slave inverter of the plurality of slave inverters different than the first response time.

In analogous art, Mejias discloses and to receive each response to the command from each of the slave inverters (see para. 0020, 0040, and page 5 table 2 “Slave Device Response Timeout : The timeout period in which a slave device must Response Timeout respond before it is considered timed out.”; the slave devices (108a-d in fig. 1a) send a response to a message / request by transmitted by a master device (s) (master controllers 104/106 (fig. 1) and / or GDI 102 acting as master (fig. 1A, 102 and para. 0017) which transmits to slave devices 108 (see fig. 1a; 108a-b)), 

wherein if the controller simultaneously transmits the monitoring or control command to the plurality of slave inverters (see para. 0020, 0056 master device (s) (master controllers 104/106 (fig. 1) and / or GDI 102 acting as master (fig. 1A, 102 and para. 0017 particularly last sentence), wherein either is “the controller”) communicates at the same time / broadcasts to slave devices 108 (see fig. 1a; 108a-b & slave ports 116) as in para. 0020, 0056)

 the controller is further configured to specify a first response time for a first slave inverter of the plurality of slave inverters (see para. 0057; page 5 table 2 “Slave Device Response Timeout : The timeout period in which a slave device must Response Timeout respond before it is considered timed out.”, para. 0068, 0070 last sentence; configuration of response time out for a slave device / port (fig. 1A, slave device 108a out of slave devices 108a-d (“first slave inverter”) to which is transmitted at the same time / broadcasts (para. 0020, 0056))  

and a second response time for a second slave inverter of the plurality of slave inverters different than the first response time (see para. 0057; page 5 table 2 “Slave Device Response Timeout : The timeout period in which a slave device must Response Timeout respond before it is considered timed out.”, para. 0068, 0070 last sentence; configuration of response time out for a slave device / port (fig. 1A, slave device 108b out of slave devices 108a-d (“second slave inverter”) to which is transmitted at the same time / broadcasts (para. 0020, 0056), wherein each slave device (108a-d in fig. 1a) / port has its own configuration for Slave device response timeout) 

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of D1 by using the above recited features, as taught by Mejias, in order to provide load balancing, slow-mode handling, fail-safe handling, time out handling to MODBUS connected industrial devices / HVAC, which increases the reliability and up time of the industrial / HVAC system (see Mejias para. 0016).


Claim 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over "MODBUS Messaging on TCP/IP Implementation Guide” V1.0B (10/06/2006 of record, hereinafter D1) and Mejias (US 20090287866 A1), further in view of Jordan et al. (US 20060083173 A1).

For claim 4 the combination of D1 and Mejias discloses, specifically D1 discloses the controller (see page 7, fig. 4; Communication stack) is further configured for
 transmitting the response to the command via the first communication module to the control device (see page 2; figure in section 1.2. MOBUS server transmits a response to the Mobus client via the modules for MOBUS over TCP in page 12 section 1.2 figure and page 17 figure 9);

 transmitting the command via the second communication module (see page 23 first paragraph under “Unit Identifier”; MODBUS server communicates with slave devices on MODBUS serial, to a first slave inverter among the plurality of slave inverters (page 31 section 4.4.2.5; if the request had an positive outcome the function code command (page 4, figure 3 “Function code”) is transmitted to the addressed slave device (page 5 2nd bullet point verifying that the request is finished), wherein with this can be to all slave devices, so this includes “first slave inverter” (i.e. address is 0 as on page 23 first paragraph of section “Unit Identifier”)),  receiving a response to the command from the first slave inverter  via the second communication module (see page 23 first paragraph under “Unit Identifier”; MODBUS server communicates with slave devices on MODBUS serial, wherein a response to the function code / command is received in all types from all devices (includes “second slave”) in the broadcast situation (page 23 first paragraph of section “Unit Identifier”) of bus networks as on page 31 section 4.4.2.6; Response Building, wherein the a response it transmitted to a MODBUS request / code) 

and transmitting the command via the second communication module (see page 23 first paragraph under “Unit Identifier”; MODBUS server communicates with slave devices on MODBUS serial,)  to a second slave inverter among the plurality of slave inverters (page 31 section 4.4.2.5; if the request had an positive outcome the function code command (page 4, figure 3 “Function code”) is transmitted to the addressed slave device (page 5 2nd bullet point verifying that the request is finished), wherein with this can be to all slave devices, so this includes “second slave inverter” (i.e. address is 0 as on page 23 first paragraph of section “Unit Identifier”))
, receiving a response to the command from the second slave inverter via the second communication module (see page 23 first paragraph under “Unit Identifier”; MODBUS server communicates with slave devices on MODBUS serial, wherein a response to the function code / command is received from all devices (includes “second slave”) in the broadcast situation (page 23 first paragraph of section “Unit Identifier”) in all types of bus networks as on page 31 section 4.4.2.6; Response Building, wherein the a response it transmitted to a MODBUS request / code), 


D1 and Mejias do not disclose and transmitting the response from the first slave inverter to the control device via the first communication module; and transmitting the response from the second slave inverter to the control device via the first communication module.  

In analogous art, Jordan discloses transmitting the response from the first slave inverter to the control device (see fig. 3, gateway node 30a, and Manager 40 and para. 0030; gateway node 30a receives a response message (in response to a request) from a node (any of 30a-h, so “first slave inverter”) in network 28 and forwards it to a manager 40 (which sent the request) that is outside the network 28)  via the first communication module (see fig. 3, Interface 26a which is connects the gateway node with system manager 40);
 and transmitting the response from the second slave inverter to the control device (see fig. 3, gateway node 30a, and Manager 40 and para. 0030; gateway node 30a receives a response message (in response to a request) from a node (any of 30a-h, so “first slave inverter”) in network 28 and forwards it to a manager 40 (which sent the request) that is outside the network 28)  via the first communication module (see fig. 3, Interface 26a which is connects the gateway node with system manager 40). 


It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of D1 and Mejias by using the above recited features, as taught by Jordan, in order to provide a method and system wherein network nodes can be quickly and with less resources checked for a fault and reprogrammed if needed, which decreases the need for resources (human, time, expenditure) while also providing continued service / capability for the user of the network (see Jordan sections 0006).


For claim 5, the combination of D1, Mejias and Jordan, specifically D1 discloses wherein the controller is further configured for simultaneously or sequentially performing the transmission of the response thereof to the control device and the transmission of the command to the first slave inverter  (see page 10 section 4.2.1.1 under 4) and page 28, 3rd para; MODBus devices such as the server can respond and perform multiple transaction simultaneously, where these can be response transmitted to a MODBUS request / code on page 31 section 4.4.2.6; Response Building (i.e “performing the transmission of the response thereof to the control device”) and MODBUS Request PDU exchanged between client  and server as fig. 9 (“the transmission of the command to the first slave inverter”).


For claim 6, the combination of D1, Mejias and Jordan, specifically D1 discloses wherein the controller is further configured for simultaneously or sequentially performing the transmission of the response of the first slave inverter to the control device (see page 10 section 4.2.1.1 under 4) and page 28, 3rd para; MODBus devices such as the server can respond and perform multiple transaction simultaneously, where these can be response transmitted to a MODBUS request / code on page 31 section 4.4.2.6; Response Building (i.e “performing the transmission of the response thereof to the control device”) and the transmission of the command to the second slave inverter (see page 10 section 4.2.1.1 under 4) and page 28, 3rd para; MODBus devices such as the server can respond and perform multiple transaction simultaneously, and MODBUS Request PDU exchanged between client and server as fig. 9 (“the transmission of the command” ) where there are multiple devices in a broadcast situation (“second slave”)  as in page 23 first paragraph of section “Unit Identifier”).

For claim 7, the combination of D1, Mejias and Jordan, specifically D1 discloses wherein the controller is further configured for simultaneously performing the transmission of the command to the first slave inverter and transmission of the command to the second slave inverter (see page 10 section 4.2.1.1 under 4) and page 28, 3rd para; MODBus devices such as the server can respond and perform multiple transaction simultaneously, and MODBUS Request PDU exchanged between client  and server as fig. 9 where there are multiple devices in a broadcast situation (“ first and second slave”)  as in page 23 first paragraph of section “Unit Identifier”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Dube, Dennis Joseph Wilfrid	US 20050256964 A1	MODBUS Encapsulated Transport Interface
Lee; Kenneth et al.	US 20130265888 A1	CONNECTION TIMEOUT MANAGEMENT IN A COMMUNICATION NETWORK WITH NETWORK REDUNDANCY
Spitaels; James S. et al.	US 20120271924 A1	SYSTEM AND METHOD FOR AUTOMATICALLY ADDRESSING DEVICES IN A MULTI-DROP NETWORK
TANABE; Masaki	US 20180101490 A1	SLAVE DEVICE

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120. The examiner can normally be reached Monday and Tuesday / Thursday and Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenan Cehic/Examiner, Art Unit 2413               

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413